Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action responsive to applicant’s filing of 10/14/2019.  Claims 1-18 are pending and rejected. 

DETAILED ACTION
Priority
 	Applicant’s claim of priority to application KR10-2018-0119327 filed 10/5/2018 in Korea is acknowledged.

Drawing Objection
	The drawings are objected to under rule 1.83 for failing to show each claimed element.  
Claims include (re: cl 4) “wherein in calculating the correction voltage, the output of the engine and the correction voltage are directly proportional to each other”,fig. 7 shows a relationship wherein the relationship of the engine and the correction voltage are adverse to one another.  


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 4-10 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either an operative asserted utility or a well-established utility.
In claims 4-10 applicant is claiming an increase in conditions of at least one of coolant temperature, battery temperature, battery state of charge will increase the correction voltage added to a reference voltage which is in turn supplied  to the PTC.  Increasing voltage to the PTC results in a warmer temperature output.  In the case of the coolant temperature, higher coolant temperature results in more heat sent to the passenger compartment via core and duct.  Increasing voltage as a result of higher coolant temperature would result in a hot vehicle becoming hotter.  
	In the case of the battery SOC and temperature, a higher SOC or temperature increase the reference voltage from the battery, and further increasing voltage of a higher voltage will result in overcompensating and sending excess temperature to the cabin under high SOC or battery temperature conditions.   This would result in a deviating away from the desired temperatue rather than a closing about the desired temperatue.  
	It is believed applicant would have achieved the desired result at #S144 Fig. 7 by subtracting #Va from #Vo at #S142 or generating an output from the summer circuit in S141 that is subtracted from a fixed voltage. 
	Further claim 6-7 claim a proportional relationship to battery temperature and correction voltage when the battery voltage will follow a mildly near linear exponential relationship rather than a linear relationship. 
Claims 7 and 9 inherit their 101 problems from their based claims rather than intrinsic defects.


Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 4-10 also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either an operative asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
	Claim 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   
In claims 4-10 applicant is claiming an increase in conditions of at least one of coolant temperature, battery temperature, battery state of charge will increase the correction voltage added to a reference voltage which is in turn supplied to the PTC.  Increasing voltage to the PTC results in a warmer temperature output.  In the case of the coolant temperature, higher coolant temperature results in more heat sent to the passenger compartment via core and duct.  Increasing voltage as a result of higher coolant temperature would result in a hot vehicle becoming hotter.  
	In the case of the battery SOC and temperature, a higher SOC or temperature increase the reference voltage from the battery, and further increasing voltage of a higher voltage will result in overcompensating and sending excess temperature to the cabin under high SOC or battery temperature conditions.   In Fig. 7 all 3 inputs are added together then added to the reference voltage to come up with a corrected voltage to send to the PTC heater.  This will not result in a closing about the desired temperature but instead will result in a deviating away from the desired temperature.  
	It is believed applicant would have achieved the desired result at #S144 Fig. 7 by subtracting #Va from #Vo at #S142 or generating an output from the summer circuit in S141 that is subtracted from a fixed voltage. 
	Further claim 6-7 claim a proportional relationship to battery temperature and correction voltage when the battery voltage will follow a mildly near linear exponential relationship rather than a linear relationship. 
There is a lack of enablement as there is no disclosure how one of ordinary skill in the art would compensate or correct for the non-linearity of the battery with a calculation or correction circuit without undue experimentation.  
(re: cl 6) It is not apparent how one of ordinary skill in the art would adjust for the non-linearities of battery voltage as a function of temperature to achieve a linearly proportional correction voltage.
Claims 7 and 9 inherit their 112 a problems from their based claims rather than intrinsic defects.

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 3-10, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3-10 repeatedly claim a correction voltage, but as application in paragraph 49 describes two different correction voltages- Vo and Va- it is not apparent which correction voltage is being claimed in claims 3-10.  It is assumed applicant is likely claiming the final correction voltage Vo rather than the intermediate correction voltage Va.  
In claims 4-10 it is not apparent whether applicant really intended to apply a higher correction voltage to the PTC heater premised upon any of higher battery temperature, battery SOC or higher coolant temperatures as increasing heating to conditions generating higher heat would appear contrary to the controlling the temperature toward a desired temperature and may have intended to claim a relationship for higher battery temperature, battery SOC or higher coolant temperatures adversely proportional to the correction voltage-applicant may have intended to claim the opposite relationship.
Claims 7 and 9 inherit their 112 problems from their based claims rather than intrinsic defects within that claim number.
In claim 16, “determining start-off is performed” it is not apparent whether applicant is referring to the engine or the PTC heater, and it is not apparent whether applicant is claiming testing for whether the component is on or off and whether applicant means is starting or turning off the item or whether applicant is claiming testing for whether the component is on or off. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 1-12, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kee et al. (kr101684146) in view of Hatakeyama et al. (US 20150217623) in further view of Jeong (US20150158367) wherein Kee et al., with citations per the machine translation, teaches: 
(re: cl 1) A method for controlling heating of a hybrid vehicle (¶11-hybrid vehicle)
a positive temperature coefficient (PTC) heater heated by the power supplied from a high-voltage battery of the hybrid vehicle inside (¶6 high voltage battery may charge low voltage battery which in turn power the PTC heater), 
a positive temperature coefficient (PTC) heater heated by the power supplied from a high-voltage battery of the hybrid vehicle inside the duct (¶6, ¶1 & ¶9-operates PTC heater) 
and a controller, comprising: operating, by the controller, the PTC heater (¶9-operates PTC heater)
and heating the air flowing into the indoor of the hybrid vehicle through the duct (¶48-heats the incoming air);
and changing, by the controller, the voltage supplied to the PTC heater from a low voltage DC-DC converter (LDC) based on a state of the engine and an auxiliary battery for supplying power to an electric component of the vehicle to apply power to the PTC heater (CL5, CL6-changing voltage to control PTC temperature supplied to air),
Hatakeyama et al. teaches what Kee et al. lacks of:
having a duct flowing air into the indoor of the hybrid vehicle from the outside (¶54-air taken from outside;  ¶87-then sent through vent blowout hole ); 
a heater core for circulating the coolant heated from an engine inside the duct (¶41-heater core #35). 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Kee et al. with the teachings of Hatakeyama et al. to have having a duct flowing air into the indoor of the hybrid vehicle from the outside to provide fresh air to passengers at a comfortable temperature.
A person with skill in the art would be motivated to incorporate the teachings of Hatakeyama et al. because they are a known work in the same field of endeavor (providing cabin heating for hybrid vehicle) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Kee et al. with the teachings of Hatakeyama et al. to have a heater core for circulating the coolant heated from an engine inside the duct To avail the vehicle of the engine cooling water for purposes of heating the passenger compartment without expending extra dedicated energy
A person with skill in the art would be motivated to incorporate the teachings of Hatakeyama et al. because they are a known work in the same field of endeavor (providing cabin heating for hybrid vehicle) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.
Jeong teaches what Kee et al. lacks of:
and a controller, comprising: operating, by the controller, the engine (¶34-single controller controls heater and engine and common controller for PTC and engine and the HVAC control). 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Kee et al.  with the teachings of Jeong to have and a controller, comprising: operating, by a common controller, the engine and the PTC heater   minimize controller hardware and avert the need to inter-controller communication.
A person with skill in the art would be motivated to incorporate the teachings of Jeong because they are a known work in the same field of endeavor (providing cabin heating for hybrid vehicle) 
which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.
and a controller, comprising: operating, by the controller, the PTC heater (¶9- controller controls PTC mode; ¶12-controller controls voltage to PTC)

Kee et al. teaches: 
(re: cl 2) comprising determining, by the controller, a high electric load target voltage by determining a target output voltage to be output from the LDC to the PTC heater based on the state of the engine and the auxiliary battery for supplying power to the electric component of the vehicle (Cl5-determining vehicle state then determining target PTC voltage);
and applying, by the controller, power to the PTC heater by applying the target output voltage to the PTC heater in the LDC to heat the PTC heater to increase a temperature of the air passing through the duct (¶40-sends target voltage to PTC heater).]

(re: CL 3) wherein the determining of the high electric load target voltage includes: calculating, by the controller, a correction voltage to be corrected based on the state of the engine and the auxiliary battery with respect to a reference voltage that has been set to be applied to the PTC heater as an initial condition (¶9-correction voltage adjusted for SOC, ¶20 -correction voltage based on engine coolant temp,20-ldc voltage of each mode is a correction voltage to obtain target voltage; ¶24-varies target voltage based on ambient temp and coolant temp- the varying amount is the correction voltage); calculating, by the controller, a target voltage by adding the correction voltage to the reference voltage (¶20-adds a correction voltage premised upon mode to the PTC heater, wherein the mode is established premised upon the ambient temp, SOC); 
and determining, by the controller (¶20 engine coolant temp considered, PTC mode, and amount of voltage (¶15 -varying target voltage of PTC based on conditions);
a target output voltage by setting the calculated target voltage as a target output voltage applied to the PTC heater (¶20-applies target voltage to PTC heater).

(RE: CL 4) wherein in calculating the correction voltage, the output of the engine and the correction voltage are directly proportional to each other (¶20-adds in each mode which has a correction voltage with the mode comprised of engine temperature which with a negative sign- -claim is being interpreted that applicant intended directly adversely proportional per the 101 rejection).  

Jeong teaches what Kee et al. lacks of:
(re: cl 5) wherein the correction voltage is set to positive when the output of the engine is greater than a predetermined ratio with respect to the maximum output of the engine (¶40-42 -determines whether temperature of engine coolant is sufficient to heat the cabin and if target temp smaller than water temp per equation 6 does not use PTC heater sign-claim is being interpreted that applicant intended adversely directly proportional  per the 101 rejection), 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Kee et al.  with the teachings of Jeong to have wherein the correction voltage is set to positive when the output of the engine is greater than a predetermined ratio with respect to the maximum output of the engine save power by not unnecessarily operating ptc heater if not needed to meet target temperature.
A person with skill in the art would be motivated to incorporate the teachings of Jeong because they are a known work in the same field of endeavor (providing cabin heating for hybrid vehicle) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.


Kee et al. teaches: 
(re: cl 6) wherein in calculating the correction voltage, the temperature of the auxiliary battery and the correction voltage are directly proportional to each other (¶9 factors in battery temperature when determining corrective voltage; claim is being interpreted that applicant intended adversely directly proportional  per the 101 rejection-heat makes the chemical reaction faster reducing internal battery resistance and increasing the output voltage.  It does so in a near linear manner so directly is not possible from the Adverse to one another, but comparably to the target voltage)..

Hatakeyama et al. teaches what Kee et al. lacks of: 
(re: cl 7) wherein the correction voltage is set to positive when the temperature of the auxiliary battery is greater than a predetermined temperature, and the correction voltage is set to negative when the temperature of the auxiliary battery is less than the predetermined temperature (¶83-turned off if soc below 70%, on if over 70% SOC). 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Kee et al.  with the teachings of Hatakeyama et al. to have wherein the correction voltage is set to positive when the temperature of the auxiliary battery is greater than a predetermined temperature, and the correction voltage is set to negative when the temperature of the auxiliary battery is less than the predetermined temperature to save energy to prevent depleting a low SOC battery. 
A person with skill in the art would be motivated to incorporate the teachings of Hatakeyama et al. because they are a known work in the same field of endeavor (providing cabin heating for hybrid vehicle) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.


Kee et al. teaches: 
(re: cl 8)  wherein in calculating the correction voltage, the state of charge (SOC) of the auxiliary battery and the correction voltage are directly proportional to each other (¶9-ldc target varies according to soc (¶20-ldc voltage of each mode is a correction voltage to obtain target voltage; ¶24-varies target voltage, the varying amount is the correction voltage; adds a correction voltage premised upon mode to the PTC heater, wherein the mode is established premised upon the ambient temp, SOC- claim is being interpreted that applicant intended adversely directly proportional  per the 101 rejection).

Hatakeyama et al. teaches what Kee et al. lacks of:
(re: cl 9) wherein the correction voltage is set to positive when the SOC of the auxiliary battery is greater than a predetermined SOC, and the correction voltage is set to negative when the SOC of the auxiliary battery is less than the predetermined SOC (¶83-turned off if soc below 70%, on if over 70% SOC).
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Kee et al.  with the teachings of Hatakeyama et al…to have wherein the correction voltage is set to positive when the SOC of the auxiliary battery is greater than a predetermined SOC, and the correction voltage is set to negative when the SOC of the auxiliary battery is less than the predetermined SOC to save energy to prevent depleting a low SOC battery.
A person with skill in the art would be motivated to incorporate the teachings of Hatakeyama et al. because they are a known work in the same field of endeavor (providing cabin heating for hybrid vehicle) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

Kee et al. teaches: 
(re: cl 10) wherein in calculating the correction voltage, the correction voltage is added to the reference voltage by summing the correction voltage set by the output of the engine, the correction voltage set by the temperature of the auxiliary battery, and the correction voltage set by the SOC of the auxiliary battery (¶9-ldc target varies according to SOC and battery temperature; ¶20-adds coolant temperature when establishing what voltage to apply to the PTC heater. The voltage effected by the battery temp and SOC; claim is being interpreted that applicant intended adversely directly proportional per the 101 rejection). 

(re: cl 11) further comprising: between calculating the target voltage and determining the target output voltage, setting, by the controller, a voltage range that confirms whether the calculated target voltage is between the maximum voltage and the minimum voltage capable of being output from the LDC to the PTC heater; setting, by the controller, the maximum voltage as the target output voltage when the calculated target voltage is greater than the maximum voltage; and setting, by the controller, the minimum voltage as the target output voltage when the calculated target voltage is less than the minimum voltage (¶45-determines target LDC voltage  to apply to the PTC; cl-setting range based on mode).

(re: cl 12) further comprising: determining, by the controller, LDC controllability by determining whether the LDC for converting the power of a high-voltage battery into a state capable of being supplied to the PTC heater operates normally, before determining the high electric load target voltage. (Cl4-determines load mode; ¶48-uses map to apply an appropriate LDC voltage to the PTC). 

(re: cl 14) further comprising: between determining the LDC controllability and determining the high electric load target voltage, determining, by the controller, high electric load mode entry by determining whether the LDC is capable of entering a high electric load mode (¶10- determines entry voltage for the mode and adjusts the voltage to prevent secondary battery discharge),

Kee et al. suggests: 
(re: cl 15) further comprising; after applying the power to the PTC heater, determining, by the controller, whether the hybrid vehicle has been started-off; and in response to determining that the hybrid vehicle has not been started-off, determining the LDC controllability (¶27-28 - checks water temperature to see if the coolant water is cold as in start-off and therefore needs using the PTC exclusively to heat the vehicle by selecting the appropriate mode which in turn mode determines the LDC amount).
Jeong clearly teaches what Kee et al. suggests of:
further comprising; after applying the power to the PTC heater, determining, by the controller, whether the hybrid vehicle has been started-off; and in response to determining that the hybrid vehicle has not been started-off, determining the LDC controllability
(¶43 factors coolant temp; ¶44 determines what PTC mode to enter based upon coolant temp-if the engine has not been started, the coolant temperature is low #S260 to # S270 v #S320 fig. 3 to operate heater based on engine having started).
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Kee et al. with the teachings of Jeong to have further comprising; after applying the power to the PTC heater, determining, by the controller, whether the hybrid vehicle has been started-off; and in response to determining that the hybrid vehicle has not been started-off, determining the LDC controllability to supply sufficient cabin heat when the engine coolant heat is insufficient to warm the cabin. 
A person with skill in the art would be motivated to incorporate the teachings of Jeng because they are a known work in the same field of endeavor (providing cabin heating for hybrid vehicle) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

Jeong teaches what Kee et al. lacks of: 
(re: cl 16) further comprising: in response to determining that the LDC does not operate normally, determining the start-off is performed. (¶6-if SOC low the LDC would not operate normally so operates engine to charge battery; ¶28-if SOC low, turns off PTC and starts engine; ¶43 factors coolant temp;  ¶44 determines what PTC mode to enter based upon coolant temp-if the engine has not been started, the coolant temperature is low #S260 to # S270 v #S320 fig. 3 to operate heater based on engine having started; ¶43 if amount of power LDC may supply to PTC plus coolant can supply to core is not sufficient as in an unstarted engine and low battery, starting engine #300 to supply heat to cabin and charge to battery). 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Kee et al. with the teachings of Jeong to in response to determining that the LDC does not operate normally, determining the start-off is performed to let the coolant temperature supplied to the heater core and battery charge supplied to the PTC via the LDC via the battery  charge to bring the cabin temperature up to the occupant’s comfort level.  
A person with skill in the art would be motivated to incorporate the teachings of Jeong because they are a known work in the same field of endeavor (providing cabin heating for hybrid vehicle) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

Jeong teaches what Kee et al. lacks of: 
(re: cl 17) further comprising in determining the PTC heater operation request: in response to determining, by the controller, to increase the temperature of the air flowing through the duct so that a passenger reaches a predetermined temperature only with the heat of the heater core,  je- (CL11 adjusts temperature to cabin )
determining the start-off. (#S280 to #S300 v. #290) starts engine warm coolant and in turn passenger cabin).
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Kee et al.  with the teachings of Jeong to have in determining the PTC heater operation request: in response to determining, by the controller, to increase the temperature of the air flowing through the duct so that a passenger reaches a predetermined temperature only with the heat of the heater core to minimize battery power usage when the water temperature is already sufficient to reach the desired cabin temperature. 
A person with skill in the art would be motivated to incorporate the teachings of Jeong because they are a known work in the same field of endeavor (providing cabin heating for hybrid vehicle) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

Kee et al. teaches: 
(re: cl 18) further comprising: determining, by the controller, the start-off in response to determining not to enter the LDC into a high electric load mode (¶27-determines whether to turn on ptc via operational state based upon desired temp, coolant temp, outside air temp;  ¶43-44- detects engine coolant temperature and decides which PTC mode to enter based upon the deficiency the PTC needs overcome).

12.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kee et al. (kr101684146) in view of Hatakeyama et al. (US 20150217623) in further view of Jeong (US20150158367) in further view of Tanihata et al. (US20110005255) wherein over Kee et al. (kr101684146)in view of Hatakeyama et al. (US 20150217623) in further view of Jeong teaches the elements previously discussed and Kee et al. further teaches: 
(re: cl 13) further comprising: between determining the LDC controllability and determining the high electric load target voltage, determining, by the controller, PTC heater operation request (¶24-based on heat settings, determines operational mode ; and ¶27-selects mode based on heat settings and engine and outside air temperature;  ¶44, ¶46, ¶48- sets target voltage for mode based on a map of temperature and target heat;  CL5-sets mode based on heat settings).
Tanihata et al. teaches the elements Hatakeyama et al. lacks of:
by determining whether to operate the PTC heater by not heating the air supplied to the indoor based on the temperature that has been set from a passenger (Cl1- passenger control of temperature settings). 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Kee et al. with the teachings of Tanihata et al. by determining whether to operate the PTC heater by not heating the air supplied to the indoor based on the temperature that has been set from a passenger to Let the passengers set the temperature to their respective comfort level.
A person with skill in the art would be motivated to incorporate the teachings of Tanihata et al. because they are a known work in the same field of endeavor (providing cabin heating for hybrid vehicles ) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.
Jeong teaches the elements Hatakeyama et al. lacks of:
using only the coolant circulating into the heater core (#s260-to #s320) to save power from the battery when sufficient heat exists from the engine coolant system).
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Kee et al. with the teachings of Jeong have to save power from the battery when sufficient heat exists from the engine coolant system
A person with skill in the art would be motivated to incorporate the teachings of Jeong et al. because they are a known work in the same field of endeavor (providing cabin heating for hybrid vehicles) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.
The examiner can normally be reached on Tuesday, Wednesday, or Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655   

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655